Case: 12-14078       Date Filed: 06/07/2013       Page: 1 of 2


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-14078
                               ________________________

                      D.C. Docket No. 8:12-cv-00822-JSM-TGW



JENNIFER LACOGNATA,
Individually and on behalf of all others similarly situated,
JOSEPH LACOGNATA,
her husband, Individually and on behalf of all others similarly situated,

                                                                      Plaintiffs - Appellants,
                                            versus

HOSPIRA, INC.,

                                                                     Defendant - Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________
                                    (June 7, 2013)

Before CARNES and WILSON, Circuit Judges, and HUCK, * District Judge.

PER CURIAM:

       *
         Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
              Case: 12-14078    Date Filed: 06/07/2013   Page: 2 of 2


      Jennifer Lacognata appeals the district court’s dismissal with prejudice of

her complaint. She contends that the district court erred when it concluded that she

failed to state a claim upon which relief can be granted. Having carefully

considered the record and the parties’ briefs and having heard oral argument, we

AFFIRM based on the reasons stated in the district court’s order, Lacognata v.

Hospira, Inc., 2012 WL 6962884 (M.D.Fla. July 2, 2012).


.




                                         2